UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
DENISE L. LENKIEWICZ, )
)
)
Plaintiff, )
)
v. ) Civil Action No. 13-OE261D(RCL)
)
JULIAN CASTRO, Secretary, ) F I L
US. Department of Housing and )  34 2015
Urban Development ) Clerk. U_5_ District & Bankruptcy
) Courts for the District of Columbia
)
)
Defendant. )
)
MEMORANDUM OPINION

In this case, plaintiff, Denise L. Lenkiewicz (“Lenkiewicz”) brings a single claim of
discrimination against the US. Department of Housing and Urban Development (“HUD”) under
Section 501 of the Rehabilitation Act of 1973. Before the Court are the plaintiffs Motion for
Summary Judgment, ECF No. 56, the defendant’s Opposition, ECF No. 67, and the plaintiffs
Reply, ECF No. 68. Also before the Court are the defendant’s Motion for Summary Judgment,
ECF No. 57, the plaintiff 8 Opposition, ECF No. 64, and the defendant’s Reply, ECF No. 72. For
the reasons set forth below, the plaintiff 5 Motion for Summary Judgment will be DENIED. The
defendant’s Motion for Summary Judgment will be GRANTED in part and DENIED in part.

I. BACKGROUND
Lenkiewicz was employed as a Freedom of Information Act (“FOIA”) specialist at the US.
Department of Housing and Urban Development (“HUD”) from October 2008 to November 2011.

Answer 1] 6, ECF No. 6. Lenkiewicz’s responsibilities included “reviewing FOIA requests,

assigning requests to a responding ofﬁce, and redacting responsive documents.” Complaint 1} 7,
ECF No. 1; Answer 11 7. Throughout her time at HUD, Lenkiewicz had physical impairments and
submitted evidence of these physical impairments. Def’s Resp. to Pl.’s Interrog. No. 10, ECF No.
56-1.

Lenkiewicz began submitting requests for accommodation in late 2009. Pl.’s Resp. to
Def’s Interrog. No. 3, ECF No. 56-2. In August 2009, Lenkiewicz suffered a fracture of her right
foot. Dr. Shammas Note (Aug. 6, 2009), ECF No. 56-28. Lenkiewicz “requested that a spare,
unused printer be moved to her ofﬁce so she would not have to walk multiple times per day to
retrieve printed documents.” Compl. 1] l7. Lenkiewicz made a verbal request to Lewis, Lenkiewicz
Dep. 111:25-112:1, ECF No. 56-18, and sent an e—mail to Deborah Rizzo, the head of HUD’s
Reasonable Accommodations Branch, E-mail from Denise Lenkiewicz to Deborah Rizzo (Sept. 1 1,
2009, 9:11 AM), ECF No. 56-21. Vicky Lewis, Lenkiewicz’s supervisor, denied the request on
December 7, 2009. Compl. 1] 17. Instead, Lewis offered Lenkiewicz an alternative accommodation
in the form of having a contractor pick up her documents from the printer. Lenkiewicz Dep. 1 13:12-
1 14:5.

Soon after breaking her foot, Lenkiewicz made a request to Lewis for a parking space at or
near the HUD headquarters. Lenkiewicz Dep. 100:13-100:25. Lewis did not grant or deny the
request for a parking space and told Lenkiewicz to request one through HUD’s Mail and
Transportation Branch. Lenkiewicz Dep. 10217-10220; Lewis Dep. 74: 15-18, ECF No. 56-16. The
Mail and Transportation branch told Lenkiewicz that there weren’t any parking spaces available.
Lenkiewicz Dep. 103 :6-103: 1 6.

In 2009, Lenkiewicz ﬁthher requested to be moved from the HUD office in which she was

working because she was having breathing problems. Lenkiewicz Dep. 130118-13lzl3. Lenkiewicz

With respect to her request to telework, plaintiff claims that she was disabled due to her
COPD with chronic bronchitis and debilitating arthritis. Accommodation Request for Persons with
Disabilities for Denise Lenkiewicz (Dec. 22, 2010). Plaintiff claims her Chronic Obstructive
Pulmonary Disease with chronic bronchitis is a “physiological disorder or condition” that affects
her respiratory system and “substantially limits (i) the major life activity of breathing and (ii) the
operation of her respiratory ﬁlnctions.” Id. (internal citation and quotation marks omitted).
Plaintiff’s expert, pulmonary specialist Alan Schwartz, M.D. concluded that Lenkiewicz’s
“pulmonary impairments . . . substantially limited her ability to breathe” during and alter her
employment at HUD. Schwartz Rep. ﬂ 9, ECF No. 56-11. Lenkiewicz’s pulmonary impairments,
“together with musculoskeletal impairments and Plaintiff’s obesity, also substantially limited her
ability to perform manual tasks, walk, stand, lift, bend, and engage in other physical activity.” Id.
Eric Dawson, MD. also stated that Lenkiewicz “suffered from a variety of orthopedic and
musculoskeletal impairments that substantially limited her ability to perform manual tasks, walk,
stand, lift, bend, and engage in other physical activity.” Dawson Rep. 1] 8, ECF No. 56-10.

HUD argues that plaintiff failed to submit sufficient documentation at the time of her
accommodations request and cannot use any additional evidence now. Def’s Opp’n at 16. As
Lenkiewicz correctly points out, there is no precedent establishing such a restriction on the kind
of evidence that can be presented to demonstrate her disability. HUD argues that during HUD’s
medical review of Lenkiewicz’s request, Dr. Allen claimed he didn’t have a “medical basis” to
grant an accommodation, and that treating physicians Dr. Shammas and Dr. Williams “explained
that the ﬁll medical report submitted in support of plaintiff 5 request showed no limitation of a
major life activity.” Def.s Mot. at 30-31, Most importantly, HUD argues that “Dr. Allen concluded

that none of the documents submitted by Plaintiff or her physicians identified a substantial

ll

limitation of a major life function.” Pl. ’ s Opp’n at 13. The defendant, however, cannot simply limit
the analysis to the documents submitted with the December 2010 request and ignore evidence of
Lenkiewicz’s disabilities.

The DC. Circuit has rejected the requirement that there must be “precise notice” in
Rehabilitation Act claims. Crandall v. Paralyzed Veterans 0fAm., 146 F.3d 894, 899 (DC. Cir.
1998) (citing Blackwell v. US. Dep’t of the Treasuljy, 830 F.2d 1183 (DC. Cir. 1987)). Indeed,
“no great reﬁnement of the concept of notice is needed, beyond the bedrock requirement of an
adequate, prior alert to the defendant of the plaintiff’ 5 disabled status.” Id Lenkiewicz argues that
HUD had notice of each of her disabilities. Pl. ’s Mot. Summ. J. at 30. Lenkiewicz claims that HUD
had notice of her chronic orthopedic disabilities, since Lenkiewicz’s December 2010
accommodations request referred to “debilitating arthritis” as a “hindering disabilit[y]” and
included supporting medical documentation. Id. Lenkiewicz also argues that HUD had notice of
her chronic respiratory disabilities since she described her COPD with chronic bronchitis as a
“hindering disabilit[y]” on her December 2010 accommodations request. Id. at 31. In addition,
HUD was aware of Lenkiewicz’s multiple hospitalizations due to breathing difﬁculties. Id at 31.
Furthermore, Lenkiewicz communicated her breathing problems directly to her supervisors. 2009-
2011 Phone Logs for Denise Lenkiewicz, ECF No. 56-22. Furthermore, HUD failed to address
this element of the claim in their motions.

Plaintiff argues that per the opinion of Dr. Schroeder, a vocational rehabilitation specialist,
Lenkiewicz “has the skills, experience, and expertise necessary to perform the essential ﬁinctions
of the FOIA Specialist position at HUD” and she “was and remains capable of performing those
essential ﬁmctions and was qualiﬁed for that position, notwithstanding her disabilities.” Schroeder

Rep. 'H 27, ECF No. 56-12. Dr. Dawson also testiﬁed that “accommodations that reduced Ms.

12

Lenkiewicz’s level of physical activity would have reduced the severity of her musculoskeletal
impairments and therefore reduced her pain, spasms, and swelling, which in turn would have
improved Ms. Lenkiewicz’s ability to concentrate and think.” Dawson Dep. 1} 20. In addition, an
accommodation like telework would have “reduced the severity of her breathing impairments and
improved her ability to breathe, which in turn would have made it easier for Ms. Lenkiewicz to
concentrate and think.” Schwartz Rep. § 25. HUD failed to address this element of the claim in
their motions.

It is undisputed that HUD eventually denied Lenkiewicz’s request to telework. There is,
however, a dispute of material fact as to whether HUD’s denial was due to their failure to engage
in a good-faith interactive process with Lenkiewicz, or Lenkiewicz’s failure to do the same. When
an employee requests an accommodation, HUD must “initiate an informal, interactive process with
the qualified individual with a disability in need of accommodation.” 29 CPR. § 163 0.2(o)(3). In
order to meet its obligations under the Rehabilitation Act, “an employer needs information about
the nature of the individual’s disability and the desired accommodation — information typically
possessed only by the individual or her physician.” Ward v. McDonald, 762 Fi3d 24, 31 (DC. Cir.
2014). In particular, “[w]hen the need for an accommodation is not obvious, an employer, before
providing a reasonable accommodation, may require that the individual with a disability provide
documentation of the need for accommodation.” Id. at 31-32 (quoting Stewart v. St. Elizabeths I
Hosp, 589 F.3d 1305, 1309 (DC. Cir. 2010)). Neither party in this “ﬂexible give-and-take”
process “should be able to cause a breakdown . . . for the purpose of either avoiding or inﬂicting
liability.” Id. at 32 (citation omitted).

“Thus, courts should look for signs of failure to participation in good
faith or failure by one of the parties to make reasonable efforts to

help the other party determine what speciﬁc accommodations are
necessary. A party that obstructs or delays the interactive process is

13

not acting in good faith. A party that fails to communicate, by way
of initiation or response, may also be acting in bad faith. In essence,
courts should attempt to isolate the cause of the breakdown and then
assign responsibility.”

Id. (citations and internal quotation marks omitted).

Plaintiff claims that HUD “failed to engage in a good—faith interactive process with
Lenkiewicz to ﬁnd an accommodation.” Pl. ’s Mot. Summ. J. at 35. Plaintiff lists a variety of ways
in which HUD failed to engage in the interactive process during her December 2010 telework
request. Speciﬁcally, Lenkiewicz alleges that HUD denied her December 2010 request without
telling her; withheld important information from the Reasonable Accommodations Branch
(including her position description, phone logs, doctor’s notes, FMLA request forms signed by her
doctors and her absence from the ofﬁce since May 2011); “arbitrarily insisted that Lenkiewicz’s
December 2010 request for accommodation in the form of telework be referred to FOH for medical
review” (when most such requests were not); withheld “relevant medical evidence” from Dr. Allen
and improperly followed his recommendation; failed to draw an inference from Lenkiewicz’s
documentation that she had limitations of major life activities such as breathing, manual tasks and
walking; failed to give Lenkiewicz a temporary accommodation as the medical review dragged on
for months; failed to provide an alternative accommodation; and others. Id. at 40-42.

HUD, however, argues that Lenkiewicz “herself failed to properly engage in the interactive
process,” since “[d]espite multiple e-mails and phone calls attempting to reach Plaintiff to
determine whether she has additional medical documentation to support her accommodation
request, Plaintiff simply chose not to respond and not to submit additional information in support
of her claim.” Def’s Opp’n at 31. In her reply, Lenkiewicz stated that “there is no evidence that

HUD contacted Lenkiewicz to determine whether she had additional medical documentation to

support her accommodation request aﬁer Dr. Allen recommended denying it.” Pl.’s Reply at 13

14

(internal citation and quotation marks omitted). Lenkiewicz also claims that there is no evidence
that she actually received any e-mails or phone calls from HUD after she left the ofﬁce in May
2011. Id. at 15. Thus, there is a genuine dispute of material fact as to who caused the breakdown
in the interactive process, leading to the denial of Lenkiewicz’s request for accommodation.

Finally, plaintiff correctly claims that HUD’s undue hardship defense fails since undue
hardship is an afﬁrmative defense and HUD failed to plead it in their Answer to Amended
Complaint. Pl.’s Opp’n at 30-31. At least for purposes of defendant’s summary judgment motion,
the undue hardship defense is waived. Whether defendant can successfully at this late, post-
discovery stage move to amend its answer remains to be seen. In any event, Lenkiewicz claims
that HUD failed to establish undue hardship. Id.

IV. CONCLUSION

For the aforementioned reasons, the plaintiff’s Motion for Summary Judgment will be
DENIED.

The defendant’s Motion for Summary Judgment will be GRANTED in part and DENIED
in part. The defendant’s motion is granted with respect to the portions of Lenkiewicz’s claim
involving her 2009 relocation request, her 2009 request to telework, her 2009 request for a printer,
her 2009 request for a parking space, and her termination. The defendant’s motion is denied with
respect to Lenkiewicz’s December 22, 2010 request to telework.

A separate order consistent with this opinion shall issue this date.

It is SO ORDERED this 3 lst day ofJuly 2015.

2%. ﬂag

ROYCE C. LAMBERTH
United States District Judge

15

requested the transfer because “[there was] something in that office making [her] sick.” Lenkiewicz
Dep. 131 :1-131:10. The relocation request was ignored. Pl’s Resp. to Def. ’s Interrog. No. 3.

In December 2009, Lenkiewicz also submitted a request for a reasonable accommodation
in the form of telework. Lenkiewicz Dep. 108221—109: 12. Lenkiewicz submitted a Form 1000 with
the assistance of Deborah Rizzo at the Accommodations Office. Id. HUD failed to respond to
Lenkiewicz’s request for a reasonable accommodation and misplaced the corresponding Form
1000. E-mail from Denise Lenkiewicz to Deborah Rizzo (Jan. 19, 2010 10:44 AM), ECF No. 56-
21.

In December 2010, Lenkiewicz submitted another Form 1000 requesting a reasonable
accommodation in the form of telework. Answer 11 26. In her request, Lenkiewicz cited her COPD
with chronic bronchitis and debilitating arthritis. Accommodation Request for Persons with
Disabilities for Denise Lenkiewicz (Dec. 22, 2010), ECF No. 56-22. In support of this request,
Lenkiewicz submitted four documents and two releases permitting HUD to contact two of her
physicians. Lenkiewicz Dep. 17 7 :4-177: 10. None of the documents discussed Lenkiewicz’ s alleged
COPD. See Accommodation Documents, ECF No. 57—1. HUD submitted the request to Federal
Occupational Health (FOH). Federal Occupational Health Submission (Jan. 5, 2011), ECF No. 57-
1. Dr. James Allen evaluated Lenkiewicz’s request and the aforementioned documents, along with
a medical assessment submitted by one of Lenkiewicz’s physicians, and determined that none of
the documents or the assessment indicated a substantial limitation of a major life ﬁlnction. Allen
Dep. 94:1-20; 153:10-157:18, ECF No. 56-15. Dr. Allen recommended that HUD deny
Lenkiewicz’s telework request. Allen Dep. 13429-134121. HUD denied Lenkiewicz’s

accommodations request, and the denial was backdated to the date of the initial request (December

22, 2010). Accommodation Request for Persons with Disabilities for Denise Lenkiewicz (Dec. 22,
2010). Lenkiewicz stopped reporting to work in May 201 1. Lenkiewicz Dep. 165: 18-24.
11. LEGAL STANDARD

Summary judgment shall be granted if “the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). A material fact is a fact that might affect the outcome of the case. Anderson v. Liberty Lobby,
Inc., 477 US. 242, 248 (1986). A dispute about a material fact is “genuine” if “the evidence is
such that a reasonable jury could return a verdict for the nonmoving party.” Id “A party seeking
summary judgment always bears the initial responsibility of informing the district court of the
basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to
interrogatories, and admissions on ﬁle, together with the afﬁdavits, if any,’ which it believes
demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 US.
317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)).

In making a summary judgment determination, the court must believe the evidence of the
non-moving party and draw all justiﬁable inferences in its favor. Anderson, 477 US. at 255.
However, “the mere existence of a scintilla of evidence in support of the non-moving party” is
insufﬁcient to create a genuine dispute of material fact. Id. at 252. Instead, evidence must exist on
which the jury could reasonably ﬁnd for the non-moving party. Id. Rule 56(c) “mandates the entry
of summary judgment, after adequate time for discovery and upon motion, against a party who
fails to make a showing sufﬁcient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Celotex Corp, 477 US. at

322.

III. ANALYSIS
A. Failure to Exhaust Administrative Remedies

“A failure to exhaust administrative remedies for Rehabilitation Act claims is a
jurisdictional defect, requiring dismissal for lack of subject-matter jurisdiction under Rule
12(b)(1).” Mahoney v. Donovan, 824 F. Supp. 2d 49, 58 (D.D.C. 2011) (citing Spinelli v. Goss,
446 F.3d 159, 162 (DC. Cir. 2006)). The Rehabilitation Act reserves “judicial review to
employees ‘aggrieved by the ﬁnal disposition’ of their administrative complaint, thereby
mandating administrative exhaustion.” Spinelli, 446 F.3d at 162 (quoting 29 U.S.C. § 794(a)( 1)).
The plaintiff bears the burden to plead and prove administrative exhaustion. Mahoney, 824 F.
Supp. 2d at 58.

Administrative exhaustion of a Rehabilitation Act claim begins with the employee’s
obligation to “consult a Counselor prior to ﬁling a complaint in order to try to informally resolve
the matter.” 29 CPR. § 1614.105(a). “An aggrieved person must initiate contact with a Counselor
within 45 days of the matter alleged to be discriminatory,” and “[i]f the matter has not been
resolved, the aggrieved person shall be informed in writing by the Counselor, not later than the
thirtieth day after contacting the counselor, of the right to ﬁle a discrimination complaint.” 29
C.F.R. § 1614.105(d). Once the complainant receives the notice of right to ﬁle a complaint, the
complainant has 15 days to ﬁle it. 29 CPR. § 1614.106(a) - (b). Finally, “[t]he agency is required
to conduct an impartial and appropriate investigation of the complaint within 180 days of the ﬁling
of the complaint unless the parties agree in writing to extend the time period.” 29 CPR. §
1614.106(e)(2). “A complainant who has ﬁled an individual complaint . . . is authorized under . .

. the Rehabilitation Act to ﬁle a civil action in an appropriate United States District Court . . .

[w]ithin 90 days of receipt of the ﬁnal action on an individual or class complaint if no appeal has
been ﬁled.” 29 C.F.R. § 1614.407(a).

When it comes to presentation of EEO complaints, “[t]he relevant inquiry is not whether
the complainant has ﬁled a detailed statement spelling out precisely his objections but whether the
actions he did take were ‘adequate to put the [agency] on notice.” Brown v. Marsh, 777 F.2d 8,
13 (DC. Cir. 1985) (quoting President v. Vance, 627 F.2d 353, 362 (DC. Cir. 1980)). Further,
“notice may be adequate where a claim is brought to agency’s attention ‘during the course of the
administrative proceeding’ and ‘before it issued its ﬁnal decision’ even if the argument or claim is
not clearly set out in the complaint.”’ Id. Actual knowledge of a discriminatory act is not necessary;
constructive knowledge of a discriminatory act will commence the 45-day period. Carroll v.
England, 321 F. Supp. 2d 58, 66 (D.D.C. 2004) (citing 29 CPR. § 1614.105(a)(2)). Ifthere is any
doubt as to when the discriminatory act occurred, the 45-day period begins when the aggrieved
individual “knew, or should have known, about the alleged discriminatory action.” LaFavors v.
Shinseki, No. 10-CV-1575 (RLW), 2012 WL 640878 (DlD.C. 2012) (quoting Stewart v. Ashcroft,
352 F.3d 422, 425 (DC. Cir. 2003)).

HUD argues that Lenkiewicz never exhausted her claim with respect to her termination,
her 2009 relocation request, and her 2009 request to telework. Def. ’5 Reply at 8. Lenkiewicz never
contacted an EEO Counselor or ﬁled an administrative complaint with respect to these events.
Since failure to exhaust is a jurisdictional bar, and the plaintiff failed to prove that she has
exhausted these allegations, this Court does not have jurisdiction over them. Accordingly, these
portions of Lenkiewicz’s claim are dismissed.

HUD ﬁirther argues that Lenkiewicz failed to timely exhaust her claim with respect to her

2009 request for a printer and her 2009 request for a parking space since she waited more than 2

years to exhaust her claims. Def. ’s Reply at 9. Lenkiewicz argues that the 45-day counseling period
is not a jurisdictional requirement. Pl.’s Opp’n at 38 (citing Koch v. Shapiro, 777 F. Supp. 2d 86,
9O (D.D.C. 2011)). Lenkiewicz argues that since the statutory time limits are subject to “waiver,
estoppel and equitable tolling,” the 45—day counseling period is “subject to waiver” under §
1614.604(c) and cannot be jurisdictional. Pl.’s Opp’n at 38. Plaintiff further argues that “other
courts in this district have recognized that failure to comply with the regulatorily prescribed time
limits raises no jurisdictional bar as long as the plaintiff had actually ﬁled an administrative
complaint.” Pl.’s Opp’n at 38. Plaintiff also points out that courts have recognized that similar
limits for Title VII and ADA claims are not jurisdictional. Pl.’s Opp’n at 40-41.

In arguing that time limits are not jurisdictional and that it was HUD’s “burden to plead
and prove whether the time limits prescribed by regulation were satisﬁed,” plaintiff relies on
Bowden v. United States, which addresses the issue of whether untimely exhaustion of
administrative remedies is an afﬁrmative defense for the purpose of Title VII actions, not
Rehabilitation Act actions. Pl’s Opp’n at 43 (citing Bowden v. United States, 106 F.3d 433, 437
(D.D.C. 1997) (citing Brown v. Marsh, 777 F.2d 8, 13 (DC. Cir. 1985))). Similarly, the district
court cases which plaintiff cites in support of her argument rely on Bowden. See Perry v. US.
Dep’t ofState, 669 F. Supp. 2d 60, 65 (D.D.C. 2009); Koch v. Shapiro, 777 F. Supp. 2d 86, 9O
(D.D.C. 2011) (citing Perry, 669 F. Supp. 2d at 65); Fortune v. Holder, 767 F. Supp. 2d 116, 120
n.5 (D.D.C. 2011) (citing Perry, 669 F. Supp. 2d at 64). However, “[t]he distinction between the
two rules is underscored by the differing claims asserted by [the plaintiff] — exhaustion of
administrative remedies is a jurisdictional requirement under the Rehabilitation Act, Spinelli v.
Goss, 446 F.3d 159, 162 (DC. Cir. 2006), but is merely an afﬁrmative defense under Title VII,

Bowden v. United States, 106 F.3d 433, 437 (DC. Cir. 1997).” Saba v. United States Dep ’t of

Agric., 26 F. Supp. 3d 16, 22 (D.D.C. 2014) (Lamberth, J .). Crucially, “[b]ecause untimely claims
cannot be properly exhausted, the timeliness of [plaintiff’ s] claims is dispositive of whether he can
make the necessary showing to survive [defendant’s] motion [to dismiss].” Id.; see also Ellison v.
Napolitano, 901 F. Supp. 2d 118, 125 (D.D.C. 2012) (dismissing claims “for failure to exhaust in
a timely manner” where the plaintiff “did not initiate contact with an EEO Counselor within 45
days of their alleged occurrences”); Smith v. Lynch, No. 10—1302, 2015 WL 2265100, at *16
(D.D.C. May 13, 2015) (holding that “while Title VII’s exhaustion requirements are not
jurisdictional” and untimely exhaustion is an afﬁrmative defense for Title VII claims, failure to
exhaust administrative remedies under the Rehabilitation Act is a “jurisdictional defect”).

Finally, “even in the absence of a Rule 12(b)(1) motion, the Court has an independent duty
to assess jurisdiction.” Rosier v. Holder, 833 F. Supp. 2d 118, 125 (D.D.C. 2012) (dismissing
plaintiff’s claims without prejudice where the plaintiff’s complaint did not contain “sufﬁcient
factual matter” to “draw the reasonable inference” that plaintiff timely exhausted Rehabilitation
Act claims). Therefore, the allegations which Lenkiewicz raised in an untimely manner (including
her 2009 requests for a printer and parking space) in her 2011 administrative complaint are
dismissed.

B. December 2010 Request to Telework
1. Exhaustion

The only allegation which was exhausted in a timely fashion is Lenkiewicz’s December
2010 request to telework. On December 22, 2010, Lenkiewicz submitted a Form 1000 requesting
accommodations for her COPD and arthritis. See Accommodation Request for Persons with
Disabilities for Denise Lenkiewicz (Dec. 22, 2010) (noting “telework” in the “Requester

Comments” section of the form). Lenkiewicz’s EEO Counseling Report states that Lenkiewicz

initially contacted Denis[e] Banks in January 2011. EEO Counseling Report — Individual
Complaint (June 14, 2011) at 2, ECF No. 64-2, In an e-mail to Alison Hargrove on March 16,
2011, Lenkiewicz expressed that “to date [she] hadn’t heard anything as to the status of [her
December 22, 2010] request” and that “for the second time in 2 years a request for Reasonable
Accommodations has been fruitless and caused great distress as [she’s] had to abandon anything
concerning [her] health to get any sort of paycheck.” E-mail from Denise Lenkiewicz to Alison
Hargrove (Mar. 16, 2011 08:03 AM), ECF No. 56-21. This demonstrates that on March 16, 2011,
Denise Lenkiewicz believed her request for telework to have been in vain, and subsequently
contacted the EEO‘offrce regarding her claims for disability discrimination the same day. EEO
Counseling Report — Individual Complaint (June 14, 2011) at 6. Lenkiewicz’s contact with the
EEO ofﬁce was timely. See Carol], 321 F. Supp. 2d at 66 (treating plaintiff’s belief “that her
application was no longer being considered” as belief that plaintiff suffered an “adverse, possibly
discriminatory act,” and marking the start of the 45-day counseling period requirement). On April
12, 2011, Lenkiewicz made an appointment with Erika Selmon and the initial interview took place
on April 15, 2011. EEO Counseling Report — Individual Complaint (June 14, 2011) at 2. Although
counseling was not conducted within the required 30-day period, an extension was requested and
approved. Id at 4. On May 25, 2011, the EEO office issued Lenkiewicz a notice of right to file a
formal EEO complaint. Lenkiewicz filed her complaint within 15 days, on June 9, 2011. See
Formal Complaint of Employment Discrimination for Denise L. Lenkiewicz (June 9, 2011) at 4,
ECF No. 64-2. In her administrative complaint, Lenkiewicz “claims she was denied the right to
work from home or any other reasonable accommodation although her doctor allegedly thought it

was necessary.” Id. at 3.

2. Discrimination Claim under the Rehabilitation Act

Section 501 of the Rehabilitation Act mandates federal employers “to act afﬁrmatively on
behalf of disabled individuals.” Loya v. Sebelius, 840 F. Supp. 2d 245, 258 (D.D.C. 2012) (citing
29 U.S.C. § 791(b)). The federal agency must “make reasonable accommodation to the known
physical or mental limitations of an otherwise qualiﬁed applicant or employee with a disability,
unless the [agency] can demonstrate that the accommodation w0u1d impose an undue hardship on
the operations of its business.” Id. (quoting 29 CPR. § 1630.9(a)). In determining the appropriate
reasonable accommodation, the government has the burden to “initiate an informal, interactive
process with the qualiﬁed individual with a disability in need of accommodation.” Id. (quoting 29
CPR. § 1630.2(o)(3)). “To establish a prima facie case of discrimination under the Rehabilitation
Act for an employer’s failure to reasonably accommodate a disability, “a plaintiff must show ‘(1)
that [she] was an individual who had a disability within the meaning of the statute; (2) that the
employer had notice of [her] disability; (3) that with reasonable accommodation [she] could
perform the essential functions of the position; and (4) that the employer refused to make the

accommodation.” Id.

In order to be considered disabled under the Rehabilitation act, an individual must show
that she “(1) has a physical or mental impairment which substantially limits one or more . . . major
life activities; (2) has a record of such an impairment, or (3) is regarded as having such an
impairment.”Adams v. Rice, 531 F.3d 936, 943 (DC. Cir. 2008) (quoting 29 U.S.C. § 705(20)(B)).
In light of the ADA Amendments Act of 2008, “[t]he term ‘substantially limits’ shall be construed
broadly in favor of expansive coverage.” 29 C.F.R. § 1630.2(j)(1)(i). Basic abilities, including
“walking, seeing, and hearing” qualify under the Act, while “activities that lack ‘central

importance to most people’s daily lives’” do not. Id. at 944.

10